Per Curiam.

Tenants’ alleged breach of covenant to pay any increase in the fire insurance rate caused by his occupancy did not constitute a default in the payment of rent which would authorize the maintenance of a summary proceeding. (Bien v. Bixby, 18 Misc. 415, 418; cf. Haskel v. 60 West 53rd St. Corp., 138 Misc. 595, affd. 231 App. Div. 800.)
The order should be unanimously reversed upon the law, with $10 costs to tenant and petition dismissed without prejudice to the institution of a plenary action, if landlord be so advised, to recover the moneys claimed to be due from tenant.
Concur — Pette, Hart and Brown, JJ.
Order reversed, etc.